Citation Nr: 0905194	
Decision Date: 02/12/09    Archive Date: 02/19/09	

DOCKET NO.  97-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
1997, for an award of nonservice-connected pension benefits. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic disability involving the lungs. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to October 
1972.

Procedurally, it is noted that by a decision dated in April 
2006, in pertinent part, the Board of Veterans' Appeals 
(Board) determined that new and material evidence sufficient 
to reopen a previously denied claim of entitlement to service 
connection for a disability involving the lungs had not been 
received and the claim was denied.  Also, in pertinent part, 
it was determined that entitlement to an effective date 
earlier than January 22, 1997, for the grant of nonservice-
connected pension benefits was denied.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  A Joint Motion for Partial Remand 
was issued in December 2007.  An Order was issued in December 
2007 with regard to the portion of the Board decision that 
denied the Veteran's application to reopen his claim for 
service-connection for a disability involving the lungs and 
his claim for an effective date earlier than January 22, 
1997, for the grant of VA pension benefits. 

The Board notes that a review of the record reveals that 
service connection is in effect for depression.  A 10 percent 
rating was assigned from February 26, 1996.  A 30 percent 
rating has been in effect from February 28, 1999.  

The issue pertaining to the reopened claim is being remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.  The Veteran will be notified should further action be 
required.


FINDINGS OF FACT

1.  A VA Form 9, received on January 22, 1997, was accepted 
as a claim for nonservice-connected VA pension benefits.  
Following receipt of the communication, the Veteran was asked 
to submit a claim for nonservice-connected pension benefits 
and he submitted an Income-Net Worth and Employment Statement 
that was received in April 1997 as a result.

2.  By rating decision dated in July 1997, January 22, 1997, 
the date of receipt of the VA Form 9, was accepted as the 
date of informal claim for nonservice-connected disability 
pension benefits.

CONCLUSION OF LAW

No communication or medical record prior to January 22, 1997, 
may be interpreted as an informal claim of entitlement to 
nonservice-connected pension benefits.  The criteria for an 
effective date prior to January 22, 1997, for the award of 
nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show, on the claim.  

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2008).

Proper notice from VA must inform the claimant of any 
information and any medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person can be expected to understand from the notice what was 
needed; or (3) that a benefit could not be awarded as a 
matter of law.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).  

The Veteran's earlier effective date claim arises from a 
disagreement with the assignment of January 22, 1997, as the 
effective date of his award of nonservice-connected pension 
benefits.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Harper v. Nicholson, 483 F.3d 1311 (Fed. Cir. 20007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  This is analogous to 
the situation here.  Accordingly, the Board finds that no 
further notice is needed by the VCAA with regard to the 
earlier effective date claim.  

In general, except as otherwise provided, the effective date 
of an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date of an award of VA notice for VA disability 
pension shall be fixed in accordance with the facts of, but 
shall not be earlier than the date entitlement arose.  
38 C.F.R. § 3.400 (b).  For a claim received on or after 
October 1, 1984, except as provided by (b) (1) (ii) (b) of 
this section, the date of receipt of the claim is the 
effective date.  38 C.F.R. § 3.400 (b) (1) (ii).

The exception under that subsection provides that if, within 
one year from the date on which the Veteran first became 
permanently and totally disabled, he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was the not the result of his own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of the claim or the 
date on which the Veteran became permanently and totally 
disabled, whichever is to the advantage of the Veteran.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to prevent 
the filing of a claim.  For the purposes of this 
subparagraph, the presumptive provisions of 3.342 (a) do not 
apply.  38 C.F.R. § 3.400 (b) (1) (ii) (B) (2008).

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1 (r) (2008).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

In the instant case, although the evidence of record does not 
disclose an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the January 22, 1997, date selected by the RO 
is the best possible effective date.  To this end, if the 
entitlement arose prior to that date, then the date of claim 
will be the later of the two (date of receipt of claim or 
date entitlement arose, whichever is later), as the proper 
effective date as provided by 38 C.F.R. § 3.400 (b) (2).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to the date of 
the VA Form 9 received on January 22, 1997, indicating an 
intent to file a claim of entitlement to nonservice-connected 
pension benefits.  

The Board notes there is no evidence that the Veteran was so 
incapacitated that he was not able to file a claim for 
pension for at least the first 30 days following the date on 
which he became totally disabled.  See 38 C.F.R. § 3.400 (b) 
(1) (ii) (A) - (B) (2008).  Therefore, assignment of an 
earlier effective date is not warranted on this basis.  

In his initial claim for compensation and pension benefits 
received in July 1975, the Veteran made reference to various 
disabilities and treatment he had received from different 
physicians.  In the area where he was to provide information 
if he was claiming to be totally disabled, he did not answer 
any questions.  He left completely blank the lines pertaining 
to employment and his income and net worth.  Accordingly, no 
way could this document be construed as an intent to apply 
for pension benefits.  When he was provided notice that his 
disability compensation claim had been carefully considered 
in October 1975, no reference was made to pension.  He did 
not correct the communication from the RO.  In a statement 
dated in November 1975, he referred to "my application for 
disability compensation..."  He made no reference whatsoever to 
nonservice-connected pension benefits.  

When he was notified by letter dated in December 1975 that 
service connection for residuals of pneumonia was being 
denied, he did not respond with any reference to his 
employment situation or to pension related factors.  

Subsequent communications from him are similar in not 
referring to pension benefits.  For instance, in a December 
1976 statement, he stated that he "filed for compensation 
about two weeks after discharge..."  He asked that "my claim 
for compensation be completed."  

Received in March 1977 was a statement from the Veteran in 
which he referred to service connection for respiratory and 
pulmonary disabilities.  

In a letter dated March 1977, it was indicated that in the 
absence of new and material evidence, a prior decision with 
regard to service connection for a respiratory disorder was 
still denied.  

Additional communications of record include one dated in 
January 1984.  The Veteran was informed that the letter 
concerned "your claim for compensation benefits."  A similar 
letter was provided to him by VA in March 1984.  The Veteran 
provided no information with regard to his employment status 
or his various disabilities.

Received in January 1989 was another statement from the 
Veteran in which he indicated he wished to reopen "my SC 
claim based on the attached evidence."  He made no reference 
whatsoever to his employment status.  Letters from the 
Veteran dated later in 1989 were likewise without reference 
to any information that can be construed as indicating an 
intent to file a claim for nonservice-connected pension 
benefits. 

Additional evidence not showing any intent whatsoever to file 
a claim for nonservice-connected pension benefits included a 
statement from the Veteran received in November 1995.  At 
that time he asked that the RO request documentation from 
various medical centers so that he could pursue his claim 
"for service connection compensation..."  Subsequently, in a 
statement dated in February 1996, the Veteran asked for 
service connection for residuals of exposure to ionizing 
radiation.  He stated that he was submitting "application for 
service connection for residuals or ionizing radiation 
exposure while in active duty."  He provided no evidence with 
regard to his finances or his employment status and made no 
reference to pension benefits.

In a letter to him dated in March 1996 reference was made to 
his claim for service-connected disability benefits.  No 
reference was made to pension benefits and the Veteran 
submitted no timely communication indicating that was what he 
was really seeking.

A communication dated in March 1996 from the Veteran was one 
in which he referred exclusively to claims for service 
connection for various disabilities.  He did not make any 
reference to nonservice-connected pension benefits.  

A May 1996 letter from the Veteran similarly refers to 
service connection, this time for a psychiatric disorder.  He 
asked that his stressor statement be reviewed and that he be 
awarded "SC compensation."  

In the communication received on January 22, 1997, the 
Veteran requested "NSC and SC compensation exams."  He was 
provided with a (VA Form 21-527) and he submitted on one 
April 1997.  This led to a grant of nonservice-connected 
pension benefits.  

In view of the foregoing, it is clear the earliest date for 
which entitlement to a nonservice-connected pension could be 
granted is the date of receipt of the statement referring to 
nonservice-connected pension, that being January 22, 1997.  

The Board notes that in Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), The Federal Circuit held that where a 
Veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically to address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  If such is deemed that the 
38 C.F.R. § claim for nonservice-connected pension benefits 
was denied by the RO in an October 1975 decision denying 
service connection for various disabilities.  See also 
Andrews v. Nicholson, 421 (Fed. 3d 1278 (Fed. Cir. 2005).  
Thus, had the Veteran believed that the RO improperly failed 
to address his claim of entitlement to nonservice-connected 
pension benefits, his remedy was either to file a timely 
direct appeal, or to allege CUE in the October 1975 
determination that failed to address his claim.  See 
Deshotel, 457 F. 3d at 1262.  

As indicated by the Board in its discussion above, no 
correspondence of record can be construed as an informal or 
formal claim for pension benefits until the statement was 
received from the Veteran on January 22, 1997.  As noted 
earlier, the Veteran in various communications over the years 
between 1975 and 1997 provided no information to VA with 
regard to his income.  The Board assures the Veteran it has 
carefully reviewed the various communications of record from 
him and even the most liberal reading does not indicate an 
intent by him to apply for nonservice-connected pension 
benefits until January 1997.  His statements over the years 
did not identify the benefit sought, nonservice connected 
pension, until the communication received in January 1997.  
In sum, then, the earliest date for which entitlement to a 
nonservice-connected pension could be granted is the date of 
receipt of the statement referring to pension benefits, and 
that is January 22, 1997.  


ORDER

Entitlement to an effective date earlier than January 22, 
1997, for the award of nonservice-connected pension benefits 
is denied.


REMAND


A review of the evidence of record with regard to the claim 
for service connection for a respiratory disorder reveals 
that additional due process consideration is required before 
the Board may undertake review of the claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court essentially 
stated that VA must notify the claimant of the information 
and evidence that is necessary to open a claim and what 
information and evidence is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Review of the claims file reveals that notice 
with regard to reopening the claim of entitlement to service 
connection for a respiratory disorder is incomplete.

In Kent, the Court essentially required VA to describe both 
specifically and affirmatively the kinds of evidence required 
to constitute new and material evidence.  A review of the 
record reveals the Veteran has not been provided with such 
information with regard to his request to reopen his claim 
for service connection for a respiratory disorder.  





Accordingly, the case is REMANDED for the following:

1.  VA should provide the Veteran with an 
appropriate VCAA notice letter with 
regard to his request to reopen his claim 
of service connection for a chronic 
respiratory disorder.  This should 
include notification of the evidence of 
record, notification of the information 
that is necessary to establish 
entitlement to service connection for the 
claimed disorder, and notice regarding 
the evidence and information necessary to 
reopen a claim.

2.  If deemed appropriate, the Veteran 
should be afforded an examination by a 
physician knowledgeable in respiratory 
disorders to ascertain whether he has a 
chronic respiratory disorder that is 
attributable to his service.  The 
examiner should state for the record 
whether any currently demonstrated 
respiratory disorder is more likely than 
not, as likely as not, or not likely 
related to service.  The claims folder 
should be made available to the examiner 
for review.  A complete rationale for any 
opinion expressed should be provided.  
Any necessary tests are to be 
accomplished.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
38 C.F.R. § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100 (b) (2008).  



 Department of Veterans Affairs


